The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s submittal of claims in the “Claims”, filed on 03/19/2021, is acknowledged. 
This office action considers claims 1-20 pending for prosecution.
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material”, as recited in Claim 1, in combination with the remaining limitations of the claim.		
Claims 2-11, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 12: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material”, as recited in Claim 12, in combination with the remaining process steps and sequences of the claim.	
Claims 13-20, are allowed as those inherit the allowable subject matter from 
claim 12. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yang et al. (US 20120037935 A1; hereinafter Yang) 
Von Koblinski et al. (US 20140021610 A1; hereinafter Von Koblinski) 
Chen et al. (US 20060105496 A1; hereinafter Chen) 
Furutani et al. (US 20130182401 A1; hereinafter Furutani)
Jansman et al. (US 20060131736 A1; hereinafter Jansman) 
Lee et al. (US 20070025092 A1; hereinafter Lee) 
Palmade et al. (US 20080224320 A1; hereinafter Palmade) 
Prior Art Yang teaches a substrate structure for an LED packaging, and more particularly to a substrate structure which can dissipate heat efficiently, and thus improve the light conversion efficiency and the lifespan of the LED ([0002]), wherein (Fig. 1A+; [0037+]) preparing the first substrate with the wiring circuits on both side, the die metal pad on top side, and several via holes under said die metal pad; preparing said second substrate with the wiring circuits on both side; cutting said second substrate to form said die opening window area by a puncher or a Laser; placing an adhesion material between said first and said second substrate; bonding said first and second substrate with said adhesive material in vacuum condition; to remove said adhesive material on top of said die metal pad; drilling said first and second substrate to form through holes within said first and second substrate; cleaning and then coating a seed metal layer on a surface of said bonded substrate; defining a plating area by using a photo resistance; forming said cavity metal and a conductive metal on an inner wall of said through holes by plating; Stripping said photo resistance and etching said seed metal layer. But, Prior Art Yang does not expressly teach a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material (claim 1); or providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material (claim 12).
Prior Art Von Koblinski teaches a chip package and a method for manufacturing a chip package ([0001]), wherein (Fig. 1+; [0012+]) a first encapsulation structure; a first passivation layer formed over the first encapsulation structure and a first electrically conductive layer formed over the first passivation layer; at least one chip arranged over the first electrically conductive layer and the first passivation layer wherein at least one chip contact pad contacts the first electrically conductive layer; at least one cavity formed in the first encapsulation structure, wherein the at least one cavity exposes a portion of the first passivation layer covering the at least one chip contact pad; a second encapsulation structure disposed over the first encapsulation structure and covering the at least one cavity, wherein a chamber region over the at least one chip contact pad is defined by the at least one cavity and the second encapsulation structure; wherein the second encapsulation structure comprises an inlet and outlet connected to the chamber region, wherein the inlet and the outlet control an inflow and outflow of heat dissipating material to and from the chamber region. But, Prior Art Von Koblinski does not expressly teach a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material (claim 1); or providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material (claim 12).
Prior Art Chen teaches semiconductor processing and devices, and more particularly to devices and methods, which employ silicon-on-insulator (SOI) technology to provide a double-sided chip structure ([0002]), wherein (Fig. 1+; [0038+]) comprising the steps of: forming a through via through a first side of a wafer; forming a cavity on a second side of the wafer exposing a portion of the through via; placing at least one sub-chip in the cavity and connecting the sub-chip to the through via; wherein the wafer includes a silicon-on-insulator wafer and the step of forming a through via through a first side of a wafer includes etching a via hole through a top silicon layer and a buried dielectric layer and filling the via hole with a conductor; wherein the step of forming a cavity on a second side of the wafer exposing a portion of the through via includes etching a silicon substrate of the wafer to expose the portion of the through via; wherein connecting the sub-chip to the through via includes aligning and contacting contacts of the sub-chip with a soldered through via and applying heat to bond the contacts to the through via. But, Prior Art Chen does does not expressly teach a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material (claim 1); or providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material (claim 12).
Prior Art Furutani teaches a wiring board includes a substrate which has multiple opening portions and one or more boundary portions separating the opening portions, multiple electronic devices positioned in the opening portions of the substrate, respectively, a conductive pattern formed on a surface of the boundary portion, and an insulation layer formed on the substrate and the conductive pattern on the boundary portion of the substrate such that the insulation layer covers the electronic devices in the opening portions of the substrate ([Abstract]), wherein (Fig. 1+; [0104+]) a substrate which has a plurality of opening portions and at least one boundary portion separating the opening portions; a plurality of electronic devices positioned in the plurality of opening portions of the substrate, respectively; a conductive pattern formed on a surface of the boundary portion; and an insulation layer formed on the substrate and the conductive pattern on the boundary portion of the substrate such that the insulation layer covers the plurality of electronic devices in the plurality of opening portions of the substrate; further comprising a through-hole conductor formed in the boundary portion such that the through-hole conductor is penetrating through the substrate; wherein the conductive pattern on the boundary portion has an opening portion formed in the conductive pattern on the boundary portion, and the through-hole conductor is formed in a position corresponding to the opening portion formed in the conductive pattern on the boundary portion such that the through-hole conductor and the conductive pattern on the boundary portion are electrically insulated from each other. But, Prior Art Furutani does not expressly teach a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material (claim 1); or providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material (claim 12).
Prior Art Jansman teaches an electronic device comprises a substrate with a cavity in which an active device is present. On the first side of the substrate an interconnect structure extends over the cavity and the substrate ([Abstract]), wherein (Fig. 1+; [0022+]) a substrate of a semiconductor material having a first and a second opposite side, which is provided with a first through-hole extending from the first to the second side, the substrate being provided with a first electrical element on its first side; an active device having a coupling surface provided with connection pads, which device is present in the first through-hole of the substrate with its coupling surface on the first side of the substrate, a thin film interconnect structure being provided on the first side of the substrate extending over the first through-hole and interconnecting the active device with the electrical element, the interconnect structure comprising connection faces corresponding to the connection pads, a heat sink is present on the second side of the substrate extending over the first through-hole and at least part of the substrate, and bond pads for connection to an external system, characterized in that the active device is made to process signals of a first frequency, and the first electrical element is part of a transformer for transforming the signals of the first frequency to a second, lower frequency and/or vice versa, so that in operation the bond pads transmit signals at the second frequency and that the heat sink operates as a ground plane. But, Prior Art Jansman does not expressly teach a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material (claim 1); or providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material (claim 12).
Prior Art Lee teaches an electronic system or module which includes embedded actives and discrete passives, and methods for use in fabricating a system or module with embedded active and discrete passive devices ([0001]), wherein (Fig. 1+; [0021+]) a plurality of build-up layers defining circuit interconnections and that comprise one or more thin film embedded passive devices; at least one cavity formed in the build-up layers; and at least one active device or discrete passive device disposed in the cavity and electrically connected to the circuit interconnections of the build-up layers; wherein the build-up layers are formed on a core; wherein a bottom surface of the core is surface-mounted onto a printed circuit board, module substrate or another apparatus; . But, Prior Art Lee does not expressly teach a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material (claim 1); or providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material (claim 12).
Prior Art Palmade teaches a method for manufacturing a semiconductor chip and a method for manufacturing an electronic module comprising a substrate, at least one conductive element integral with the substrate and a semiconductor chip ([0002]), wherein (Fig. 1A+; [0052+]) a substrate; a conductive element integral with the substrate; and a semiconductor chip having an active face with an integrated circuit region, the chip including an inclined lateral contact pad extending beneath a plane of the active face of the chip, the inclined lateral contact pad being electrically linked to the conductive element; wherein the substrate comprises a cavity in which the chip is arranged; wherein the chip is held in the cavity by an adhesive substance; comprising, between the inclined lateral contact pad and the conductive element, a conductive bridge formed by a conductive substance and having a top surface not extending above a top plane of the inclined lateral contact pad. But, Prior Art Palmade does not expressly teach a first substrate, of a first material, said first substrate comprising an integrated transmit and receive radar circuit; a second substrate, of a second material, said second substrate comprising at least one through- substrate cavity having cavity walls; at least one discrete transistor chip, of a third material, said at least one discrete transistor chip having chip walls and being held in said at least one through-substrate cavity by direct contact with a metal filling extending from at least one cavity wall to at least one chip wall; a conductor on said second substrate, electrically connecting a portion of said integrated transmit and receive radar circuit to a discrete transistor on said at least one discrete transistor chip; wherein the first material is a first semiconductor material and the third material is a third semiconductor material (claim 1); or providing a first substrate, of a first material, on which is formed an integrated transmit and receive radar circuit: providing a second substrate, of a second material, comprising at least one through- substrate cavity having cavity walls; providing at least one discrete transistor chip, of a third material, on which is formed at least one discrete transistor, said at least one discrete transistor chip having chip walls; attaching said at least one discrete transistor chip in said through-substrate cavity with a metal filling extending from at least one cavity wall to at least one chip wall: forming on said second substrate a conductor electrically connecting a portion of said integrated transmit and receive radar circuit to said discrete transistor; wherein the first material is a first semiconductor material and the third material is a second semiconductor material (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898